DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (US Patent Application Publication 2020/0303650).
Regarding claim 1, Kawakami discloses a transistor production method comprising:
forming a gate electrode 16 on an object 11 by using a conductive material [see Fig. 3(a); see also paragraph 0107];
forming an insulating film 17 on the gate electrode [see Fig. 3(a); see also paragraph 0110];
forming a photoresponsive film on the insulating film by using a material containing a compound having a photoresponsive nitrobenzyl group [see Fig. 3(b); see also paragraph 0110];
selectively exposing the photoresponsive to dissociate the photoresponsive nitrobenzyl group in an exposed area 14 [see Fig. 3(b); see also paragraphs 0096 and 0112];
forming a pattern including a hydrophilic exposed area and a water-repellent unexposed area [see Fig. 3(b); see also paragraph 0117];
disposing a conductive material 18, 19 in the exposed area to form a source electrode and a drain electrode [see Fig. 3(c); see also paragraph 0112];
forming a modified layer by subjecting the unexposed area to a plasma irradiation to remove a water-repellent film and further subjecting to a surface treatment [see paragraphs 0016-0018 and 0113]; and
forming a semiconductor layer 21 on the modified layer [see Fig. 3(d); see also paragraph 0113].
Regarding claim 3, Kawakami discloses the transistor production method according to claim 1, furthermore wherein the pattern is a circuit pattern for an electronic device [see paragraph 0074].
Regarding claim 4, Kawakami discloses the transistor production method according to claim 1, furthermore wherein the compound is a compound that generates an amino group by decomposition of the photoresponsive nitrobenzyl group [see paragraph 0106].
Regarding claim 5, Kawakami discloses the transistor production method according to claim 1, furthermore wherein a material for forming the pattern includes a liquid conductive material or a liquid semiconductor material [see paragraphs 0110-0112].
Regarding claim 6, Kawakami discloses the transistor production method according to claim 1, furthermore wherein light for the exposure includes light having a wavelength in a range of 200 nm to 450 nm [see paragraph 0104].
Regarding claims 7 and 8, Kawakami discloses the transistor production method according to claim 1, furthermore wherein the object is a substrate formed of a resin material, or a substrate having flexibility [see paragraph 0075].
Regarding claims 9 and 10, Kawakami discloses the transistor production method according to claim 1, furthermore wherein
the pattern includes a hydrophilic region and a water-repellent region, and
the transistor production method further comprises an electroless plating step of performing electroless plating by disposing a catalyst for electroless plating on the hydrophilic region or the water-repellent region [see paragraph 0106], specifically the hydrophilic region.
Regarding claim 11, Kawakami discloses an electronic device production method comprising: 
the transistor production method according to claim 1.

Claims 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al (US Patent Application Publication 2017/0054076).
Regarding claim 12, Nagata et al disclose a transistor which is a bottom-gate transistor [see Figs. 1A and 1B; see also paragraph 0049], comprising:
a layer containing a silazane compound or a chlorosilane compound between a semiconductor layer 1 and an insulating layer 2 [see Figs. 1A and 1B; see also paragraph 0244].
Regarding claim 13, Nagata et al disclose the transistor according to claim 12, further comprising:
a layer containing an amino group between a source electrode 3 and the insulating layer 2,  and between a drain electrode 4 and the insulating layer [see paragraphs 0237-0240].
Regarding claim 15, Nagata et al disclose the transistor according to claim 13, furthermore wherein the source electrode and the drain electrode are formed of conductive fine particles [see paragraphs 0068 and 0388].
Regarding claim 16, Nagata et al disclose the transistor according to claim 13, furthermore which is formed on a substrate having flexibility [see paragraph 0058].
Regarding claim 17, Nagata et al disclose an electronic device, comprising: the transistor according to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Patent Application Publication 2020/0303650) in view of Nagata et al (US Patent Application Publication 2017/0054076).
Regarding claim 2, Kawakami discloses the transistor production method according to claim 1. Kawakami does not disclose wherein the surface treatment is performed using a silazane compound or a chlorosilane compound. One such as Nagata et al disclose a surface treatment using silazane or chlorosilane to form a self-assembled monolayer [see paragraph 0243]. It would have been obvious to one of ordinary skill in the art at the time of invention to form a chlorosilane self-assembled monolayer, as disclosed by Nagata et al, in the method of Kawakami because Nagata et al disclose that the self-assembled monolayer surface is beneficially smoother and has a lowered surface energy [see paragraph 0242].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US Patent Application Publication 2017/0054076) in view of Kawakami (US Patent Application Publication 2020/0303650).
Regarding claim 14, Nagata et al disclose the transistor according to claim 13. Nagata et al do not disclose wherein the source electrode and the drain electrode contain nickel-phosphorus. One such as Kawakami discloses a substantially similar bottom-gate electrode, wherein the source electrode and the drain electrode contain nickel-phosphorus [see paragraph 0107]. Kawakami also discloses the use of materials disclosed by Nagata et al for the source/drain electrodes, including copper or conductive fine particles. It would have been obvious to one of ordinary skill in the art at the time of invention to form the source electrode and the drain electrode from nickel-phosphorus because it is a well-known material in the art for the purpose. It has been held that simple substitution of one known element for another to obtain predictable results is obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899